DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “damping assembly”, “damping body”, “damping member”, and “snapping assembly”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “damping assembly”, a damping pad including a connection base and a damping body.  In the case of damping body, damping member(s).  In the case of damping member(s) (see below).  In the case of “snapping assembly”, snap and groove.  (Note that “snapping assembly” in claim 10 does not invoke 112(f) since sufficient structure is set forth in claim 10.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Limitations “damping assembly”, “damping body”, and “damping member” invoke 35 U.S.C. 112(f) (see above).  Limitation “damping assembly” is defined by “damping body” which is then defined by “damping member” which has no structural limitations/equivalents listed in the disclosure.  Accordingly, since “damping member” is undefined, it could include all known and yet unknown members for damping.  Applicant does not have possession of all known and yet unknown members for damping.  Thus, claims 1-13 and 14-20 fail the written description requirement.     
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim limitations ““damping assembly”, “damping body”, and “damping member”” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Limitation “damping assembly” is defined by “damping body” which is then defined by “damping member” which has no structural limitations/equivalents listed in the disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

    Normally a claim which fails to comply with the first and/or second paragraph of §112 will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the meets and bounds of the claimed subject matter, In re Steele, 308 F .2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F .2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970).  As a courtesy to Applicant, Examiner has attempted to apply art to the claims as best they could be understood as presented.  Examiner notes that Applicant’s correction of the deficiencies under 35 U.S.C. 112 may necessitate new grounds of rejection.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “gradually” in claim 5 is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To expedite prosecution, any curvature or slanted surface is deemed to meet “gradually”.  

Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 recite the limitation “wherein the mounting opening of each of the mounting holes is formed at a side of one of the first damping member and the second damping member that is adjacent to another one of the first damping member and the second damping member”.  This limitation is unclear.  It is unclear whether “another one” refers to “side” or “first damping member and second member” and it is unclear whether applicant intends to refer to openings in both the first and second damping member.  To expedite prosecution, Examiner has attempted to apply prior art to the claims as best they could be understood as presented.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midea (CN 207113066: English Machine Translation provided by Examiner).
Regarding claim 1, Midea shows a damping assembly comprising: a damping pad including:  5a connection base (see at least substrate #10); and a damping body connected to the connection base and extending in a direction away from the connection base (see at least damping blocks #40 extending up from substrate #10), the damping body including a plurality of 
Regarding claim 2, Midea further shows wherein the damping body includes a first damping member and a second damping member (see at least left damping block #40 and right damping block #40), each of the first damping member and the 15second damping member including at least one of the mounting holes (see at least each damping block #40 having a mounting hole for pipeline(s) #50), one end of the first damping member and one end of the second damping member being connected to the connection base (see at least bottom end of left and right damping blocks #40 connected to substrate #10), and another end of the first damping member and another end of the second damping member being movable in directions apart from and towards each other (see at least other end of left and right damping blocks #40 allowing pipes #50 to be squeezed into position (see translation discussion of “elastic” nature of blocks #40)).
Regarding claim 3, Midea further shows wherein the mounting opening of each of 25the mounting holes is formed at a side of one of the first damping member and the second damping member that is adjacent to another one of the first damping member and the second damping member (see at least damping blocks #40: the opening of each of the mounting holes accommodating pipeline(s) #50 is formed at one side of the damping block #40 and is adjacent to the other side of the damping block).
Regarding claim 4, Midea further shows wherein the first damping member and the second damping member are spaced apart from each other (see at least left damping block #40 is spaced apart from right damping block #40).
Regarding claim 5, Midea further shows wherein in a direction away from the damping body, a width of the connection base decreases gradually (see at least the width of opening #130 of substrate #10 decreasing in a direction away from the damping blocks #40 by means of downwardly extending first holding section #110).  
Regarding claim 7, Midea further shows wherein the damping pad includes a silicone part, a rubber part, or a plastic part (see at least translation, which discusses that the blocks #40 may be D-shaped blocks and that D-shaped damping blocks include rubber).  
Regarding claim 8, Midea further shows wherein the damping assembly further includes a fixation bracket configured to be connected to the damping pad and to a housing of the air conditioner (see at least fixture #20 which snaps into the substrate #10 and holds damping blocks #40 and is further connected to the housing of the air conditioner via pipe(s) #50).
Regarding claim 9, Midea further shows wherein the damping assembly further 10includes a snapping assembly configured to connect the fixation bracket with the damping pad (see at least first/second holding sections #110/#211).  
Regarding claim 10, Midea further shows wherein the snapping assembly includes: a snap at one of the fixation bracket and the damping pad (see at least downwardly extending first holding section #110 of substrate #10 which is a snap clamped by upwardly extending second holding section #211); and 20a groove at another one of the fixation bracket and the damping pad (see at least upwardly extending second holding section #211 of fixture #20 which forms a groove for clamping downwardly extending first holding section #110).
Regarding claim 11, Midea further shows wherein the fixation bracket includes an accommodation groove with an opening facing the connection base (see at least upwardly extending second holding section #211 which forms a groove with an opening facing and 
Regarding claim 12, Midea further shows wherein at least one inner wall surface of the accommodation groove abuts against and is fitted with the damping pad (see at least the inner wall of upwardly extending second holding section #211 clamping the downwardly extending first holding section #110 of substrate #10).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midea (CN 207113066: English Machine Translation provided by Examiner).
Regarding claim 14, Midea shows an air conditioner comprising: a plurality of refrigerant pipes (see at least pipelines #50); and a damping assembly comprising: a damping pad including:  5a connection base (see at least substrate #10); and a damping body connected to the connection base and extending in a direction away from the connection base (see at least damping blocks #40 extending up from substrate #10), the damping body including a plurality of mounting holes configured to hold refrigerant pipes of an air conditioner (see at least each mounting block #40 having a mounting hole for pipeline(s) #50), each of the mounting holes including a mounting opening configured to allow one of the refrigerant pipes to be 10snapped through (see at least damping blocks #40 having an opening allowing pipe(s) #50 to be squeezed into position (see translation discussion of “elastic” nature of blocks #40)), and at least two of the plurality of mounting holes being arranged along an extension direction of the damping body (see at least each mounting block #40 having a mounting hole for pipeline(s) #50 which can be considered to be arranged along either the left-right direction or front-back direction either (or both) of which meet an extension direction).
Regarding claim 15, Midea further shows wherein the damping body includes a first damping member and a second damping member (see at least left damping block #40 and right damping block #40), each of the first damping member and the 15second damping member including at least one of the mounting holes (see at least each damping block #40 having a mounting hole for pipeline(s) #50), one end of the first damping member and one end of the second damping member being connected to the connection base (see at least bottom end of left and right damping blocks #40 connected to substrate #10), and another end of the first damping member and another end of the second damping member being movable in directions apart from and towards each other (see at least other end of left and right damping blocks #40 allowing pipes #50 to be squeezed into position (see translation discussion of “elastic” nature of blocks #40)).
Regarding claim 16, Midea further shows wherein the mounting opening of each of 25the mounting holes is formed at a side of one of the first damping member and the second damping member that is adjacent to another one of the first damping member and the second damping member (see at least damping blocks #40: the opening of each of the mounting holes accommodating pipeline(s) #50 is formed at one side of the damping block #40 and is adjacent to the other side of the damping block).
Regarding claim 17, Midea further shows wherein the first damping member and the second damping member are spaced apart from each other (see at least left damping block #40 is spaced apart from right damping block #40).
Regarding claim 18, Midea further shows wherein the damping assembly further includes a fixation bracket configured to be connected to the damping pad and to a housing of the air conditioner (see at least fixture #20 which snaps into the substrate #10 and holds damping blocks #40 and is further connected to the housing of the air conditioner via pipe(s) #50).
Regarding claim 19, Midea further shows wherein the damping assembly further 10includes a snapping assembly configured to connect the fixation bracket with the damping pad (see at least first/second holding sections #110/#211).  
Regarding claim 20, Midea further shows wherein the fixation bracket includes an accommodation groove with an opening facing the connection base (see at least upwardly extending second holding section #211 which forms a groove with an opening facing and accommodating the downwardly extending first holding section #110 of substrate #10), and the damping pad is accommodated in the accommodation groove (see at least downwardly extending first holding section #110 of substrate #10 which is clamped by the second holding section #211).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Midea (CN 207113066: English Machine Translation provided by Examiner).
Midea discloses all the elements of claims 1, upon which claims 6 depends and of claim 8, upon which claim 13 depends.  
Regarding claim 6, Midea is silent regarding wherein the damping pad is configured as an integrally molded part. 
However, Midea does disclose that “ “connected”, “connection” should be interpreted broadly, for example, it may be fixedly connected or be detachably connected, or integratedly Connection” (see translation).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the assembly of Midea with wherein the damping pad is configured as an integrally molded part, since all the parts are “connected” and “connected” is understood by Midea to included integral connection: such would provide the benefit of decreased complexity of assembly, thus reducing labor costs.  
Regarding claim 13, Midea is silent regarding wherein the fixation bracket includes a plastic part, a sheet metal part, a rubber part, or a silicone part.  However, Examiner takes OFFICIAL NOTICE that it is known in the art to provide a bracket wherein the bracket includes a plastic part, a sheet metal part, a rubber part, or a silicone part.  It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the assembly of Midea with wherein the bracket includes a plastic part, a sheet metal part, a rubber part, or a silicone part, since, as noted by Examiner, such provision was known in the art, and would provide the benefit of meeting the elastic requirements discussed by Midea (see Translation) while also providing strength for the connection.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763